Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered October 28, 1993, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him, as a second felony offender, to a term of 4 to 8 years, unanimously affirmed.
Defendant’s guilt was proven beyond a reasonable doubt by overwhelming evidence that he entered the dwelling with the "intent to commit a crime therein”, where he had been discovered in the closet of the complainant’s apartment at a time when the front door had been barricaded from the inside and the apartment had been ransacked (People v Irrizary, 183 AD2d 630, lv denied 80 NY2d 895). Moreover, defendant’s conduct in hiding in the closet, blurting out that "there were other people” involved and running from the apartment evinced a consciousness of guilt (supra).
The verdict was not against the weight of the evidence. The matters raised by defendant in the Grand Jury testimony read into the record, such as his contention that he happened to be inside the apartment because he had entered an open door in order to look after the complainant’s well-being, presented issues of credibility that were properly placed before the jury and we find no reason to disturb its determination (People v Bleakley, 69 NY2d 490, 495).
We have considered defendant’s remaining contentions, *298including that the trial court’s evidentiary rulings were unduly prejudicial, and find them to be without merit. Concur— Murphy, P. J., Rubin, Kupferman, Ross and Tom, JJ.